--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION, OR SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND LAWS, SUCH COMPLIANCE, AT THE OPTION OF THE CORPORATION, TO BE
EVIDENCED BY AN OPINION OF THE WARRANT HOLDER’S COUNSEL, ACCEPTABLE TO THE
CORPORATION, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT FROM
ANY PROPOSED TRANSFER OR ASSIGNMENT.
 
 
COMMON STOCK PURCHASE WARRANT
PEDEVCO CORP.
 
 

No. CW-[02/03]  Issuance Date:  June 30, 2014

                                                                                               
THIS CERTIFIES that for good and valuable consideration received, MIE Jurassic
Energy Corporation, or a registered assignee (the “Holder”) is entitled, upon
the terms and subject to the conditions hereinafter set forth, to acquire from
PEDEVCO Corp., a Texas corporation (the “Corporation”), up to one hundred
sixty-six thousand six hundred sixty-seven (166,667) fully-paid and
nonassessable shares of common stock, par value $0.001, of the Corporation
(“Warrant Stock”) at a purchase price per share (the “Exercise Price”) of
[$3.75/$4.50] (the “Warrant”).
 
1.             Term of Warrant.
 
Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, at any time on or after the date the Warrant
Stock has been listed on the NYSE MKT, and at or prior to 11:59 p.m., Pacific
Standard Time, on June 30, 2015 (the “Expiration Time”).
 
2.             Exercise of Warrant.
 
The purchase rights represented by this Warrant are exercisable by the
registered Holder hereof, in whole or in part, at any time and from time to time
at any time on or after the date the Warrant Stock has been listed on the NYSE
MKT and on or prior to the Expiration Time by the surrender of this Warrant and
the Notice of Exercise form attached hereto duly executed to the office of the
Corporation, PEDEVCO Corp., Attention: General Counsel, 4125 Blackhawk Plaza
Circle, Suite 201, Danville, CA 94583 (or such other office or agency of the
Corporation as it may designate by notice in writing to the registered Holder
hereof at the address of such Holder appearing on the books of the Corporation),
and upon payment of the Exercise Price for the shares thereby purchased (by cash
or by check or bank draft payable to the order of the Corporation or by
cancellation of indebtedness of the Corporation to the Holder hereof, if any, at
the time of exercise in an amount equal to the purchase price of the shares
thereby purchased); whereupon the Holder of this Warrant shall be entitled to
receive from the Corporation a stock certificate in proper form representing the
number of shares of Warrant Stock so purchased.
 
3.             Issuance of Shares; No Fractional Shares of Scrip.
 
Certificates for shares purchased hereunder shall be delivered to the Holder
hereof by the Corporation’s transfer agent at the Corporation’s expense within a
reasonable time after the date on which
 
 
 

--------------------------------------------------------------------------------

 
this Warrant shall have been exercised in accordance with the terms
hereof.  Each certificate so delivered shall be in such denominations as may be
requested by the Holder hereof and shall be registered in the name of such
Holder or, subject to applicable laws, such other name as shall be requested by
the Holder.  If, upon exercise of this Warrant, fewer than all of the shares of
Warrant Stock evidenced by this Warrant are purchased prior to the Expiration
Time, one or more new warrants substantially in the form of, and on the terms
in, this Warrant will be issued for the remaining number of shares of Warrant
Stock not purchased upon exercise of this Warrant.  The Corporation hereby
represents and warrants that all shares of Warrant Stock which may be issued
upon the exercise of this Warrant will, upon such exercise, be duly and validly
authorized and issued, fully-paid and nonassessable and free from all taxes,
liens and charges in respect of the issuance thereof (other than liens or
charges created by or imposed upon the Holder of the Warrant Stock).  The
Corporation agrees that the shares so issued shall be and will be deemed to be
issued to such Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered for
exercise in accordance with the terms hereof.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the Holder of this Warrant.
 
4.             Charges, Taxes and Expenses.
 
Issuance of certificates for shares of Warrant Stock upon the exercise of this
Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Corporation,
and such certificates shall be issued in the name of the Holder of this Warrant
or in such name or names as may be directed by the Holder of this Warrant;
provided, however, that in the event certificates for shares of Warrant Stock
are to be issued in a name other than the name of the Holder of this Warrant,
this Warrant when surrendered for exercise shall be accompanied by an Assignment
Form to be provided by the Corporation duly executed by the Holder hereof.
 
5.             No Rights as a Stockholder.
 
This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Corporation prior to the exercise hereof.
 
6.             Exchange and Registry of Warrant.
 
This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above mentioned office or agency of the Corporation, for a new Warrant of
like tenor and dated as of such exchange.  The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant.  This Warrant may be surrendered for
exchange, transfer or exercise, in accordance with its terms, at such office or
agency of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.
 
7.             Loss, Theft, Destruction or Mutilation of Warrant.
 
Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and in case of loss,
theft or destruction of indemnity or security reasonably satisfactory to it, and
upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
8.             Saturdays, Sundays and Holidays.
 
If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or that is
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.
 
9.             Merger, Sale of Assets, Etc.
 
(a)          If at any time the Corporation proposes to merge or consolidate
with or into any other corporation, effect any reorganization, or sell or convey
all or substantially all of its assets to any other entity, then, as a condition
of such reorganization, consolidation, merger, sale or conveyance (collectively,
a “Corporate Transaction”), the Corporation or its successor, as the case may
be, shall enter into a supplemental agreement to make lawful and adequate
provision whereby the Holder shall have the right to receive, upon exercise of
the Warrant, the kind and amount of equity securities which would have been
received upon such Corporate Transaction by a Holder of a number of shares of
common stock equal to the number of shares issuable upon exercise of the Warrant
immediately prior to such Corporate Transaction.  If the property to be received
upon such Corporate Transaction is not equity securities, the Corporation shall
give the Holder of this Warrant ten (10) business days prior written notice of
the proposed effective date of such transaction, and if this Warrant has not
been exercised by or on the effective date of such transaction, it shall
terminate.
 
(b)         Subject to the termination provisions set forth below in Section
9(e), if the Corporation consummates a Qualified Corporate Transaction (as
defined below) in connection with which the Deemed Price Per Share (as defined
below) of the Corporation is less than the Exercise Price of this Warrant, then,
prior to and in addition to effectuating any other adjustments to the number of
shares of Warrant Stock or other securities issuable upon exercise hereof and to
the Exercise Price that may be required to be made  under Section 10 below, the
Exercise Price of this Warrant shall be adjusted downward to equal the Deemed
Price Per Share of the Corporation in such Qualified Corporate Transaction.
 
(c)         For purposes of this Warrant, a “Qualified Corporate Transaction”
shall mean a merger of the Corporation with, or acquisition of the Corporation
by, a U.S. publicly-traded entity with a market capitalization of at least $40
million.
 
(d)         For purposes of this Warrant, the “Deemed Price Per Share” in a
Qualified Corporate Transaction shall equal the total consideration paid to the
holders of the Corporation's equity securities, divided by the total number of
shares of the Corporation's common stock outstanding immediately prior to the
closing of such Qualified Corporate Transaction (on an as-converted,
fully-diluted basis), as determined in good faith by the Corporation in its sole
discretion.
 
(e)          The provisions of Section 9(b) shall terminate and be of no further
force or effect following the first to occur of (i) December 31, 2012 and (ii)
the closing of the first Qualified Corporate Transaction occurring after the
date hereof, regardless of whether such Qualified Corporate Transaction triggers
an adjustment to the Exercise Price under Section 9(b).
 
10.           Subdivision, Combination, Reclassification, Conversion, Etc.
 
If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Warrant Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Warrant Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or
 
 
3

--------------------------------------------------------------------------------

 
other change) as the result of such change if this Warrant had been exercised in
full for cash immediately prior to such change.  The Exercise Price hereunder
shall be adjusted if and to the extent necessary to reflect such change.  If the
Warrant Stock or other securities issuable upon exercise hereof are subdivided
or combined into a greater or smaller number of shares of such security, the
number of shares issuable hereunder shall be proportionately increased or
decreased, as the case may be, and the Exercise Price shall be proportionately
reduced or increased, as the case may be, in both cases according to the ratio
which the total number of shares of such security to be outstanding immediately
after such event bears to the total number of shares of such security
outstanding immediately prior to such event.  The Corporation shall give the
Holder prompt written notice of any change in the type of securities issuable
hereunder, any adjustment of the Exercise Price for the securities issuable
hereunder, and any increase or decrease in the number of shares issuable
hereunder.
 
11.           Transferability; Compliance with Securities Laws.
 
(a)          This Warrant may not be transferred or assigned in whole or in part
without compliance with all applicable federal and state securities laws by the
transferor and transferee (including the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Corporation, if
requested by the Corporation).  Subject to such restrictions, prior to the
Expiration Time, this Warrant and all rights hereunder are transferable by the
Holder hereof, in whole or in part, at the office or agency of the Corporation
referred to in Section 2 hereof.  Any such transfer shall be made in person or
by the Holder’s duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form attached hereto properly endorsed.
 
(b)         The Holder of this Warrant, by acceptance hereof, acknowledges that
this Warrant and the Warrant Stock issuable upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Warrant Stock to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended, or any state securities laws.  Upon
exercise of this Warrant, the Holder shall, if requested by the Corporation,
confirm in writing, in a form satisfactory to the Corporation, that the shares
of Warrant Stock so purchased are being acquired solely for Holder’s own account
and not as a nominee for any other party, for investment, and not with a view
toward distribution or resale.
 
(c)         The Warrant Stock has not been and will not be registered under the
Securities Act of 1933, as amended, and this Warrant may not be exercised except
by (i) the original purchaser of this Warrant from the Corporation or (ii) an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended or (iii) a “non-U.S. person” within the meaning of Regulation S
under the Securities Act of 1933, as amended.  Each certificate representing the
Warrant Stock or other securities issued in respect of the Warrant Stock upon
any stock split, stock dividend, recapitalization, merger, consolidation or
similar event, shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required under
applicable securities laws):
 
THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SHARES SHALL THEN BE IN EFFECT OR UNLESS
THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION WITH RESPECT TO ANY PROPOSED
TRANSFER OR DISPOSITION OF SUCH SHARES SHALL BE ESTABLISHED BY AN OPINION OF
COUNSEL TO THE HOLDER SATISFACTORY TO COUNSEL FOR THE CORPORATION.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Representations and Warranties.
 
The Corporation hereby represents and warrants to the Holder hereof that:
 
(a)         during the period that this Warrant is outstanding, the Corporation
will reserve from its authorized and unissued common stock a sufficient number
of shares to provide for the issuance of Warrant Stock upon the exercise of this
Warrant;
 
(b)         the issuance of this Warrant shall constitute full authority to the
Corporation’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Warrant Stock issuable upon exercise of this Warrant;
 
(c)         the Corporation has all requisite legal and corporate power to
execute and deliver this Warrant, to sell and issue the Warrant Stock hereunder,
and to carry out and perform its obligations under the terms of this Warrant;
 
(d)         all corporate action on the part of the Corporation, its directors
and stockholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Stock, the grant of registration rights as
provided herein and the performance of the Corporation’s obligations hereunder
has been taken;
 
(e)         the Warrant Stock, when issued in compliance with the provisions of
this Warrant and the Corporation’s Certificate of Incorporation (as they may be
amended from time to time), will be validly issued, fully paid and
nonassessable, and free of all taxes, liens or encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable federal and
state securities laws; and
 
(f)          the issuance of the Warrant Stock will not be subject to any
preemptive rights, rights of first refusal or similar rights.
 
13.           Governing Law.
 
This Warrant shall be governed by and construed in accordance with the internal
laws of the State of California.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year first written above.
 
HOLDER:
CORPORATION:
MIE Jurassic Energy Corporation
PEDEVCO Corp.
       
By: _____________________________
_____________________________
 
Frank Ingriselli, CEO
Name: __________________________
     
Title: ___________________________
 

 
 
 
5

--------------------------------------------------------------------------------

 
NOTICE OF EXERCISE
 


To:           PEDEVCO Corp.
 
(1)           The undersigned hereby elects to purchase ____________________
shares of common stock of PEDEVCO Corp. pursuant to the terms of the attached
Warrant and tenders herewith payment of the purchase price in full, together
with all applicable transfer taxes, if any.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of common stock to be issued upon exercise hereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment and that the undersigned will
not offer, sell or otherwise dispose of any such shares of common stock except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended, or any state securities laws.
 
(3)           Please issue a certificate or certificates representing said
shares of common stock in the name of the undersigned or in such other name as
is specified below:
 
___________________________________________
(Name)
 
___________________________________________
(Address)
 
___________________________________________
 
___________________________________________
(Tax I.D. No.)

 
(4)           The undersigned represents that (a) he, she or it is (i) the
original purchaser from the Corporation of the attached Warrant, (ii) an
‘accredited investor’ within the meaning of Rule 501(a) under the Securities Act
of 1933, as amended, or (iii) a “non-U.S. person” within the meaning of
Regulation S under the Securities Act of 1933, as amended, and (b) the aforesaid
shares of common stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares.
 
Date:                     
                                                                     
 
By: ________________________________________
                          (Signature)
 
Name: _____________________________________
 
Title: ______________________________________



 
1

--------------------------------------------------------------------------------